                                                                                                                                                                                                                                                                                                                                                                                                                                    
Exhibit 10.2
 
Security Agreement


STW Water Process & Technologies, LLC (the "Debtor"), and Crown Financial, LLC
(the "Secured Party") agree as set out below.


1.           Definitions.
a.           All capitalized terms used in this Agreement shall have the meaning
set forth in the Account Purchase Agreement unless otherwise expressly provided
in this Agreement.
b.             All terms defined in the Uniform Commercial Code shall have the
same meaning in this Agreement unless expressly provided otherwise.
c.           “Account Purchase Agreement” means the account purchase
agreement  and guaranty between Debtor and Secured Party dated on or around the
same effective day as this Agreement (as amended and in effect from time to
time).
d.           “Collateral” has the meaning set forth in Section 2.
e.           "Default" means the failure of the Debtor to pay or perform any of
the Obligations as and when due to be paid or performed under the terms of the
Account Purchase Agreement or this Agreement.
f.           “Obligations" means all of the indebtedness, obligations and
liabilities of the Debtor to the Secured Party, individually or collectively,
whether direct or indirect, joint or several, absolute or contingent, due or to
become due, now existing or hereafter arising under or in respect of the Account
Purchase Agreement or this Agreement.


2.           Grant of Security Interest. To secure the payment and performance
in full of all of the Obligations, Debtor grants to the Secured Party a security
interest in the following property, assets and rights of the Debtor, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof (all of the same being hereinafter called the
"Collateral"):
a.           all personal and fixture property of every kind and nature
including without limitation all goods (including inventory, equipment and any
accessions thereto);
b.           instruments (including promissory notes), documents;
c.           accounts (including health-care-insurance receivables);
d.           chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities and all other investment property,
supporting obligations, any other contract rights or rights to the payment of
money, insurance claims and proceeds; and
e.           all general intangibles (including all payment intangibles).
f.           The security interests granted by Debtor in foregoing subparagraphs
2a-2e shall not apply to Debtor’s property interests in: (i) designed built
owned and operated water related projects ( arising out of or related to water
processing, water and wastewater reclamation and water drilling projects and
water stations), wherever located, and specifically including the Capitan Reef
Aquifer water drilling and water station development project with the City of
Ft. Stockton, Texas (the “Excluded Projects”); and (ii)  any special purpose
entities chartered by Debtor to sponsor such Excluded Projects.  Provided,
however,  that the Excluded Projects shall not include projects limited to the
sale and installation of equipment, such as, for example, the Horizon Regional
Project and the Pioneer Projects. Further, any accounts receivable in Excluded
Projects which are, in fact, offered by Debtor and purchased by Secured Party
shall be included in the Collateral.
The Secured Party acknowledges that the attachment of its security interest in
any additional commercial tort claim as original collateral is subject to the
Debtor's compliance with Section 4.1.


3.           Authorization to File Financing Statements. The Debtor irrevocably
authorizes the Secured Party at any time and from time to time to file in any
filing office in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto with respect to the Collateral.


4.           Other Actions. To further the attachment, perfection and first
priority of, and the ability of the Secured Party to enforce, the Secured
Party's security interest in the Collateral, and without limitation on the
Debtor's other obligations in this Agreement, the Debtor agrees, in each case at
the Debtor's expense, to take the following actions with respect to the
following Collateral:

 
-1-

--------------------------------------------------------------------------------

 
 
4.1           Commercial Tort Claims. If the Debtor shall at any time hold or
acquire a commercial tort claim, the Debtor shall immediately notify the Secured
Party in a writing signed by the Debtor of the particulars thereof and grant to
the Secured Party in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to the Secured Party.


4.2           Other Actions as to Any and All Collateral. The Debtor further
agrees, at the request and option of the Secured Party, to take any and all
other actions the Secured Party may determine to be necessary or useful for the
attachment, perfection and first priority of, and the ability of the Secured
Party to enforce, the Secured Party's security interest in any and all of the
Collateral, including, without limitation, (a) causing the Secured Party's name
to be noted as secured party on any certificate of title for a titled good if
such notation is a condition to attachment, perfection or priority of, or
ability of the Secured Party to enforce, the Secured Party's security interest
in such Collateral, (b) complying with any provision of any statute, regulation
or treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
the Secured Party to enforce, the Secured Party's security interest in such
Collateral, (c) obtaining governmental and other third party waivers, consents
and approvals in form and substance satisfactory to Secured Party, including,
without limitation, any consent of any licensor, lessor or other person
obligated on Collateral, (d) obtaining waivers from mortgagees and landlords in
form and substance satisfactory to the Secured Party and (e) taking all actions
under any earlier versions of the Uniform Commercial Code or under any other
law, as reasonably determined by the Secured Party to be applicable in any
relevant Uniform Commercial Code or other jurisdiction, including any foreign
jurisdiction.


5.           Representations and Warranties Concerning Collateral, etc. The
Debtor further represents and warrants to the Secured Party as follows: (a) the
Debtor is the owner of (or has other rights in or power to transfer) the
Collateral, free from any right or claim or any person or any adverse lien,
security interest or other encumbrance, except for the security interest created
by this Agreement and other than the liens permitted by the Account Purchase
Agreement, (b) none of the Collateral constitutes, or is the proceeds of, "farm
products" as defined in Section 9-102(a)(34) of the Uniform Commercial Code of
the State, and (c) none of the account debtors or other persons obligated on any
of the Collateral is a governmental authority covered by the Federal Assignment
of Claims Act or like federal, state or local statute or rule in respect of such
Collateral.


6.           Covenants Concerning Collateral, etc. The Debtor further covenants
with the Secured Party as follows: (a) except for the security interest herein
granted, the Debtor shall be the owner of or have other rights in the Collateral
free from any right or claim of any other person, lien, security interest or
other encumbrance, and the Debtor shall defend the same against all claims and
demands of all persons at any time claiming the same or any interests therein
adverse to the Secured Party, (b) the Debtor shall not pledge, mortgage or
create, or suffer to exist any right of any person in or claim by any person to
the Collateral, or any security interest, lien or encumbrance in the Collateral
in favor of any person, other than the Secured Party, (c) the Debtor will pay
promptly when due all taxes, assessments, governmental charges and levies upon
the Collateral or incurred in connection with the ownership of such Collateral
or incurred in connection with this Agreement,  and (d) the Debtor will not sell
or otherwise dispose, or offer to sell or otherwise dispose, of the Collateral
or any interest therein.


7.           Securities and Deposits.   The Secured Party may at any time
following and during the continuance of a Default, at its option, transfer to
itself or any nominee any securities constituting Collateral, receive any income
thereon and hold such income as additional Collateral or apply it to the
Obligations. Whether or not any Obligations are due, the Secured Party may
following and during the continuance of a Default demand, sue for, collect, or
make any settlement or compromise which it deems desirable with respect to the
Collateral. Regardless of the adequacy of Collateral or any other security for
the Obligations, any deposits or other sums at any time credited by or due from
the Secured Party to the Debtor may at any time be applied to or set off against
any of the Obligations.


8.           Power of Attorney.


8.1.           Appointment and Powers of Secured Party. The Debtor hereby
irrevocably constitutes and appoints the Secured Party and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of the Debtor or in the Secured Party's own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be necessary or
useful to accomplish the purposes of this Agreement and, without limiting the
generality of the foregoing, hereby gives said attorneys the power and right, on
behalf of the Debtor, without notice to or assent by the Debtor, to do the
following:

 
-2-

--------------------------------------------------------------------------------

 
 
(a)           upon the occurrence and during the continuance of a Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State and as fully and
completely as though the Secured Party were the absolute owner thereof for all
purposes, and to do, at the Debtor's expense, at any time, or from time to time,
all acts and things which the Secured Party deems necessary or useful to
protect, preserve or realize upon the Collateral and the Secured Party's
security interest therein, in order to effect the intent of this Agreement, all
at least as fully and effectively as the Debtor might do, including, without
limitation, (i) the filing and prosecuting of registration and transfer
applications with the appropriate federal, state, local or other agencies or
authorities with respect to trademarks, copyrights and patentable inventions and
processes, (ii) upon written notice to the Debtor, the exercise of voting rights
with respect to voting securities, which rights may be exercised, if the Secured
Party so elects, with a view to causing the liquidation of assets of the issuer
of any such securities, and (iii) the execution, delivery and recording, in
connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and


(b)           to the extent that the Debtor's authorization given in Section 3
is not sufficient, to file such financing statements with respect hereto, with
or without the Debtor's signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Secured Party may deem
appropriate and to execute in the Debtor's name such financing statements and
amendments thereto and continuation statements which may require the Debtor's
signature.


8.2.           Ratification by Debtor. To the extent permitted by law, the
Debtor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and is irrevocable.


8.3.           No Duty on Secured Party. The powers conferred on the Secured
Party hereunder are solely to protect its interests in the Collateral and shall
not impose any duty upon it to exercise any such powers. The Secured Party shall
be accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Debtor for any act or failure to
act, except for the Secured Party's own gross negligence or willful misconduct.


9.           Rights and Remedies. If any Default shall have occurred and be
continuing, the Secured Party, without any other notice to or demand upon the
Debtor have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the Uniform Commercial Code of the State and any additional rights
and remedies which may be provided to a secured party in any jurisdiction in
which Collateral is located, including, without limitation, the right to take
possession of the Collateral, and for that purpose the Secured Party may, so far
as the Debtor can give authority therefor, enter upon any premises on which the
Collateral may be situated and remove the same therefrom. The Secured Party may
in its discretion require the Debtor to assemble all or any part of the
Collateral at such location or locations within the jurisdiction(s) of the
Debtor's principal office(s) or at such other locations as the Secured Party may
reasonably designate. Unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, the Secured Party shall give to the Debtor at least five Business Days
prior written notice of the time and place of any public sale of Collateral or
of the time after which any private sale or any other intended disposition is to
be made. The Debtor hereby acknowledges that five Business Days prior written
notice of such sale or sales shall be reasonable notice. In addition, the Debtor
waives any and all rights that it may have to a judicial hearing in advance of
the enforcement of any of the Secured Party's rights and remedies hereunder,
including, without limitation, its right following a Default to take immediate
possession of the Collateral and to exercise its rights and remedies with
respect thereto.

 
-3-

--------------------------------------------------------------------------------

 
 
10.           Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on the Secured Party to exercise remedies in a
commercially reasonable manner, the Debtor acknowledges and agrees that it is
not commercially unreasonable for the Secured Party (a) to fail to incur
expenses reasonably deemed significant by the Secured Party to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition, (b)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business as the Debtor, for expressions of interest in
acquiring all or any portion of the Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (i) to dispose of assets in
wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure the Secured Party
against risks of loss, collection or disposition of Collateral or to provide to
the Secured Party a guaranteed return from the collection or disposition of
Collateral, or (l) to the extent deemed appropriate by the Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist the Secured Party in the collection or disposition of
any of the Collateral. The Debtor acknowledges that the purpose of this Section
is to provide non-exhaustive indications of what actions or omissions by the
Secured Party would fulfill the Secured Party's duties under the Uniform
Commercial Code or other law of the State or any other relevant jurisdiction in
the Secured Party's exercise of remedies against the Collateral and that other
actions or omissions by the Secured Party shall not be deemed to fail to fulfill
such duties solely on account of not being indicated in this Section. Without
limitation upon the foregoing, nothing contained in this Section shall be
construed to grant any rights to the Debtor or to impose any duties on the
Secured Party that would not have been granted or imposed by this Agreement or
by applicable law in the absence of this Section.


11.           No Waiver by Secured Party, etc. The Secured Party shall not be
deemed to have waived any of its rights or remedies in respect of the
Obligations or the Collateral unless such waiver shall be in writing and signed
by the Secured Party. No delay or omission on the part of the Secured Party in
exercising any right or remedy shall operate as a waiver of such right or remedy
or any other right or remedy. A waiver on any one occasion shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.
All rights and remedies of the Secured Party with respect to the Obligations or
the Collateral, whether evidenced hereby or by any other instrument or papers,
shall be cumulative and may be exercised singularly, alternatively, successively
or concurrently at such time or at such times as the Secured Party deems
expedient.


12.           Suretyship Waivers by Debtor. The Debtor waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description. With respect to
both the Obligations and the Collateral, the Debtor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Secured Party may deem advisable. The Secured Party
shall have no duty as to the collection or protection of the Collateral or any
income therefrom, the preservation of rights against prior parties, or the
preservation of any rights pertaining thereto beyond the safe custody thereof.
The Debtor further waives any and all other suretyship defenses.

 
-4-

--------------------------------------------------------------------------------

 
 
13.           Marshalling. The Secured Party shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, the Debtor hereby agrees that it
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of the Secured Party's rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, the Debtor hereby
irrevocably waives the benefits of all such laws.


14.           Proceeds of Dispositions; Expenses. The Debtor shall pay to the
Secured Party on demand any and all expenses, including reasonable attorneys'
fees and disbursements, incurred or paid by the Secured Party in protecting,
preserving or enforcing the Secured Party's rights and remedies under or in
respect of any of the Obligations or any of the Collateral. After deducting all
of said expenses, the residue of any proceeds of collection or sale or other
disposition of the Collateral shall, to the extent actually received in cash, be
applied to the payment of the Obligations in such order or preference as is
provided in the Account Purchase Agreement, proper allowance and provision being
made for any Obligations not then due. Upon the final payment and satisfaction
in full of all of the Obligations and after making any payments required by
Sections 9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the
State, any excess shall be returned to the Debtor. In the absence of final
payment and satisfaction in full of all of the Obligations, the Debtor shall
remain liable for any deficiency.


15.           Overdue Amounts. Until paid, all amounts due and payable by the
Debtor hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at the rate set forth in the Account
Purchase Agreement.


16.           Governing Law; Consent to Jurisdiction. THIS AGREEMENT IS INTENDED
TO TAKE EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS. The Debtor agrees that any
action or claim arising out of, or any dispute in connection with, this
Agreement or the Account Purchase Agreement, any rights, remedies, obligations,
or duties hereunder or under the Account Purchase Agreement, or the performance
or enforcement hereof or thereof, may be brought in the courts of the State or
any federal court sitting therein and consents to the non-exclusive jurisdiction
of such court and to service of process in any such suit being made upon the
Debtor by mail at the address specified in the Account Purchase Agreement. The
Debtor hereby waives any objection that it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient court.


17.           Waiver of Jury Trial. THE DEBTOR WAIVES ITS RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT OR THE ACCOUNT PURCHASE AGREEMENT, ANY RIGHTS, REMEDIES,
OBLIGATIONS, OR DUTIES HEREUNDER OR UNDER THE ACCOUNT PURCHASE AGREEMENT, OR THE
PERFORMANCE OR ENFORCEMENT HEREOF OR UNDER THE ACCOUNT PURCHASE AGREEMENT.
Except as prohibited by law, the Debtor waives any right which it may have to
claim or recover in any litigation referred to in the preceding sentence any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages. The Debtor (i) certifies that neither the
Secured Party nor any representative, agent or attorney of the Secured Party has
represented, expressly or otherwise, that the Secured Party would not, in the
event of litigation, seek to enforce the foregoing waivers or other waivers
contained in this Agreement, and (ii) acknowledges that, in entering into the
Account Purchase Agreement, the Secured Party is relying upon, among other
things, the waivers and certifications contained in this Section.


18.           Miscellaneous. The headings of each section of this Agreement are
for convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon the
Debtor and its respective successors and assigns, and shall inure to the benefit
of the Secured Party and its successors and assigns.   If any term of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity of
all other terms hereof shall in no way be affected thereby, and this Agreement
shall be construed and be enforceable as if such invalid, illegal or
unenforceable term had not been included herein. The Debtor acknowledges receipt
of a copy of this Agreement.

 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, the Debtor has caused this
Agreement to be duly executed as of the date set out below.


By:  STW Water Process & Technologies, LLC (DEBTOR)


By: ___________________
Name: Stanley Weiner, CEO
Date: __________________
 
Accepted:                      Crown Financial, LLC, (SECURED PARTY)

 
_______________________
By: Chad Tribe
Its:  Manager
 
Dated: April 30, 2105
 
Macintosh HD:iMac:Docs:Forms:Security Agreements:Shortened all assets security
agreement.doc